DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/22.
An antibody, a chemical reagent, and a peptide in claim 12 and an antibody, a peptide or a nucleic acid reagent in claim 13 and 24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/22.

Improper Markush Rejection
Claims 3, 13, and 24 remain rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to arecognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity’ and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of antisense, siRNA, shRNA, and CRISPR-Cas9 technology in claim 3 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: While antisense oligonucleotide, siRNA, and shRNA bind to a targeted nucleotide and inhibit gene expression; CRISPR/Cas9 technology does not share a ‘single structural similarity’ with the other three gene suppressing method because CRISPR/Cas9 has a different structure and/or function. Even though CRISPR/Cas9 technology uses a gRNA strand to bind to the targeted sequence the process of gene suppressing is using an enzyme to cut a region of the targeted sequence. CRISPR-Cas9 does not have a common use with antisense (RNase mechanism) or siRNA technology (RNAi pathway).	
The Markush grouping of R-regulating compounds in claims 13 and 24 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: An antibody, a chemical reagent, a peptide, or a nucleic acid reagent do not share a ‘single structural similarity’ because each compounds has a different structure and/or function.	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive.
Applicant argues that the disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiment.  The product in claims 3, 13, and 24 are not limited factors and share a common use for a Markush grouping.
Applicant’s arguments is not found persuasive because while it is acknowledged that the products in claim 3, 13, and 24 share a common use (enhance the transcriptional reduction of mutant genes (with lengthy trinucleotide sequences) by inhibiting SUPT4H together with the reagents that inhibit the removal of R-loops in vivo), they do not share a substantial structural feature for the reasons set forth above and not addressed by applicant’s arguments.  A proper Markush grouping requires that the compounds share a common use and a single structural similarity, which the compounds in these claims do not share a single structural similarity.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NOTE: the claims were examined under 112 first paragraph for the elected species (a nucleic acid reagent for (a); and siRNA, antisense oligonucleotide and CRISPR/Cas9 technology for the nucleic acid reagent in (a) and chemical reagent in (b) that is R-loop regulating.
Claims 1-4, 6, 8-14, 22, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claim 1 and claims dependent therefrom embrace a method of increasing or decreasing expression of a gene containing an expanded trinucleotide repeat in a cell comprising inhibiting a biological function of SPT4 or SUPT4H and a modulating step of modulating formation of R-loops, wherein the modulating step enhances the ability of the inhibiting step for dissociation of RNA polymerase II from a DNA template containing expanded trinucleotide repeats.
Dependent claim 3 provides materials and methods steps to carry out the inhibiting step, however, claims 1, 2, 4, and 6 do not recite any materials to complete the inhibiting or modulating steps.
Amended claim 22 and claims dependent therefrom embrace enhancing drug therapy of a trinucleotide repeat expansion disease in a subject wherein the method comprises administering to said subject a R-regulating compound with a trinucleotide repeat expansion disease drug, wherein the drug is a SPT4 or SUPT4H inhibiting compound.
With respect to the genus of compounds that inhibit the biological function of
SPT4 or SUPT4H, the specification does not convey with reasonable clarity to the skilled artisan, as of the effective filing date sought, that applicant was in possession of the invention as now claimed.  Page 8 discloses that ‘biological function’ is the function of assisting RNA polymerase Il transcribing over DNA template via Spt4 or Supt4H and/or its binding partner SPT4 or SUPT5H.  The genus embraces a large number of compounds, including antisense oligonucleotides, siRNA, shRNA, aptamers, ribozymes, DNA decoys, etc. 
The applicant discloses that SUPT4H and SPT4 genes are known in the prior art (page 8).  Supt4h is a mammalian ortholog of Spt4.  The applicant generically contemplates the genus of compounds.  The applicant discloses a small molecule, CR6, that disrupts the formation of an SUPT4H/SUPT5H complex.  CR6 does not provide written support for any nucleic acid agent because it is a chemical agent that has a different structure and function compared to nucleic acids agents.  CR6 does not have an essential structure that would provide description for any of the nucleic acids.  The applicant ordered a siRNA (SEQ ID NO: 1 and 2) from Dharmacon.  Even though this disclosure indicates that it was conventional in the prior art to make siRNA, ordering siRNA from a company indicates that the applicant did not have written support for the claimed invention.  It does not provide written support for the claimed genus because the specification has to provide adequate written description for gene suppressing method steps.  Applicant does not disclose any essential region of either gene that is required to inhibit expression of the gene.  
The prior art has not established a correlation between a structure of SPT4 or SUPT4H and modulating formation of R-loops and modulating expression of the genes, the skilled artisan would have to empirically determine what nucleic acids have the desired biological activity.  While it is acknowledged that the preparation of siRNA, shRNA and antisense oligonucleotides and other types of nucleic acid (e.g., aptamers, DNA decoys) are routine and conventional, the applicant does not describe a representative number of species to satisfy the written description requirement. See MPEP 2163, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).	
While the claims embrace CRISPR/Cas9 technology, the
applicant generically contemplates this technology, but does not provide any SPT4 or
SUPT4H gene suppressing methods using CRISPR/Cas9.  A generic statement without
more, is not an adequate written description of the genus because it does not
distinguish the claimed genus from others, except by function.  It does not specifically
define any of the CRISPR/Cas9 complexes that fall within its definition.  It does not
define any structural features commonly possessed by members of the genus that
distinguish them from others.  While it is acknowledged that it was routine and
conventional in the prior art to make CRISPR/Cas9, the applicant does not disclose any CRISPR/Cas9 systems that would suppress STP4 or SUPT4 expression or activity.  The applicant does not describe what regions of the sequences should be targeted or what nucleotides should be targeted to observe the desired biological activity.  The skilled artisan would not recognize necessary common attributes or features possessed by the members of the genus.  The prior art has not established a correlation between the structure of CRISPR/Cas technology involving SPT4 or SUPT4H and modulating the expression of a gene containing expanded nucleotide repeats, the skilled artisan would have to empirically determine what CRISPR/Cas9 technology have the desired biological activity.
In addition, the functional limitation in dependent claims (claim 4, disrupts formation of an Spt4/Spt5 complex) indicates that the compounds embrace a large number of nucleic acids with different structures and/or functions.  The written description requirement for the claimed genus is not satisfied through sufficient description of a representative number of species.  There is a substantial variation within the genus, and the applicant does not describe a sufficient variety of species to reflect the variation within the genus. See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
With respect to modulating formation of R-loops, the genus of agents reads on a
large number of compounds that either decrease or increase formation of R-loops.  The
limitation “R-loop stabilizing compound’ describes any compound with the capability of
stabilizing or preserving R-loop structure, e.g., inhibitors of RNase H, TOP1, SEN1
(page 8).  The modulating step enhances the ability of the inhibiting step for dissociation of RNA polymerase II from a DNA template containing expanded trinucleotide repeats.  
A search of the prior art indicates that RNase H inhibitors are known in the prior
art, but inhibitors of TOP1 and SEN1 are not known in the prior art.  In addition, at the
time of the effective filing date, the search appears to indicate that it was unknown to
the skilled artisan how TOP1 and SEN1 regulate R-loop structure in mammals.  This information is not provided by the applicant.
Applicant contemplates topoisomerase inhibitors and provides two examples of
the inhibitors, tropolone (an antibiotic which inhibits the enzymatic activity of human
RNases) and topotecan (anti-cancer chemotherapy drug which inhibits topoisomerases).   Even though these types of inhibitors are known in the prior art, a search of the prior art appears to indicate that DNA topoisomerase | differently modulates R-loop across the human genome (Manzo et al. Genome Biol 2018, 19:100, of record).  The specification does not disclose any structure of any chemical reagent embraced by the genus that would be considered essential to represent the genus of chemical reagents. There appears to a substantial variation amongst the species of R-loop regulating compounds.  The genus of chemical compounds embraces millions of
organic and non-organic molecules that the skilled artisan would have to design and
further experiment with to determine if they meet the functional limitation (R-loop
stabilizing compound that potentiates R-loop formation or prevent the resolution of
existing R-loops) of the claimed methods.  The applicant appears to only have written
support for RNase H inhibitors (including tropolone) and the topoisomerase inhibitor,
topotecan.
Furthermore, with respect to claims 22 and 24-25 directed to a method of enhancing drug therapy of nucleotide repeat expansion diseases in a subject, the instant disclosure only provides written support for Huntington’s disease.  The
claimed method embraces a large number of nucleotide repeat expansion diseases
(cancer and neurodegenerative and muscle disorders) and R-loop regulating
compounds and nucleotide repeat expansion drugs.  Several of the diseases listed in
claim 25 have no current therapy for humans having these diseases.  The genus of
drugs embraces small molecules, nucleic acids (siRNA, antisense oligonucleotides),
peptides, antibodies, etc.  The applicant discloses one sub-species of drug, SUPT4H
siRNA.  For the reasons set forth above, the application only provides written support for SUPT4H siRNA and antisense oligonucleotides and R-loop regulating compounds selected from RNase H inhibitors and tropolone and topotecan.  The limited description in the specification does not provide written support for the genus of diseases or nucleotide repeat expansion drugs.  
	In view of the foregoing, it is clear that the instant application fails to convey the that applicant had possession of the genus of agents and enhancing drug therapy of nucleotide repeat expansion repeat expansion diseases recited in claims 1-4, 6, 8-14, 22, and 24-25 as of the effective filing date.

Claims 1-4, 6, and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for decreasing expression of a gene containing a tri-nucleotide repeat in a cell comprising a SPT4 or SUPT4H gene suppressing step and a chemical reagent to inhibit the removal of R-loops, does not reasonably provide enablement for modulating expression of a gene containing expanded tri-nucleotide repeats in a cell comprising inhibiting biological function of SPT4 or SUPT4H and modulating formation of R-loops.  
Claims 22 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for enhancing drug therapy of a tri-nucleotide repeat expansion disease in a cell of a subject having Huntington’s disease comprising directly administering a shRNA, siRNA, and antisense oligonucleotide and CRISPR-Cas9 technology against SPT4 or SUPT4H and a chemical agent that inhibits the removal of R-loops, does not reasonably provide
enablement for a method of modulating the expression of a gene containing expanded
nucleotide repeats in a cell in a subject comprising inhibiting biological function of SPT4
or SUPT4H; and modulating the formation of R-loops.
The specification does not enable any person skilled in the art to which it
pertains, or with which it is most nearly connected, to make and use the invention
commensurate in scope with these claims.	
Based on applicant’s working examples, applicant concludes that it would be
practical to enhance transcriptional reduction of mutant genes in mammalian cells by
inhibition of SUPT4H together with chemical reagents that inhibit the removal of R-loops
(pages 24-25).  The fruit fly is recognized and used as an animal model to assess
therapeutic effect on chemical reagents on HD manifestations (page 24).  Applicant
found the rescue effect of rough eye phenotype by inhibiting SUPT4H together with
reagents that inhibit the removal of R-loops.
The prior art teaches that loss of SPT4 function enabled 97Q-Ade2 construct to
produce a functional 97Q-Ade2 protein in yeast cells. See pages 34-42 of
W02012078906, cited on an IDS).
Independent claim 1 is very broad because it embraces modulating (increasing
or decreasing) expression of a gene containing expanded tri-nucleotide repeats in a cell (in vitro or in vivo), wherein there are no method steps recited to indicate what the skilled artisan should administer to the cell.  All that is required is inhibiting biological function of SPT4 or SUPT4H and modulating formation of R-loops. The claimed methods need active steps comprising a product to observe the functional limitations of the claimed methods.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Independent claims 8 and 22 are similar to claim 1 and very broad, but comprise a method of step of administering a compound to regulate R-loop formation and a trinucleotide repeat expansion disease drug.
The claimed invention embraces modulating the expression of a gene having expanded trinucleotide repeats in a cell comprising increasing or decreasing R-loop formation and inhibiting biological function of SPT4 or SUPT4H.
R-loop is a nucleic acid structure comprising nascent mRNA and transcribed DNA segment behind transcription machinery, is a by-product of transcription elongation and has been demonstrated as a negative regulator or gene expression (page 7).  R- loops are involved in many cellular processes and sometimes are essential for cellular
functions.  R-loops can accumulate on expanded trinucleotide repeats.
 	RNase H enzymes and helicase can remove R-loops.  PiFi DNA helicase or Sen1/Senataxin can unwind RNA/DNA hybrids.  Topoisomerase | also plays a role in
preventing transcription-coupled R-loop formation (pages 7 and 23).  Applicant
 contemplates topoisomerase inhibitors and provides two examples of the inhibitors, tropolone (an antibiotic) and topotecan (anti-cancer chemotherapy drug).
Furthermore, with respect to the limitation ‘modulating the formation of R-loops’
in the claims, the prior art teaches that R-loops are essential in some cellular functions
and inhibiting the formation of these loops in cells of a subject could result in decreasing cellular functions that would result in harming the subject. The applicant does not address this issue the as-filed specification.
Furthermore, the applicant does not teach how to reasonably extrapolate from administering the compounds to flies or cells lines to a genus of cells, including cells in a subject.   The applicant does not provide a working example in a tri-nucleotide expansion in a subject having the disease.  The skilled artisan understands that most trinucleotide expansion diseases affect the central nervous system and the muscles.  Flies used in the working examples are small and do not have a trinucleotide repeat expansion disease.  The teaching is limited to direct delivery of the compounds to the eyes.  This working examples do not provide sufficient teaching for using genus of administration routes in a genus of subjects.  The specification does not teach how to administer the compounds and nucleic acids to the same cells in a mammalian subject to carry out the claimed method.  
Furthermore, with respect to the genus trinucleotide repeat expansion diseases in a subject, the as-filed specification is not enabled for the full of diseases including the diseases listed in claim 25.  It acknowledged that applicant and the prior art disclose
different types of trinucleotide repeat expansion diseases.  The skilled artisan understands that most expansion diseases affect the central nervous system and the
muscles.  The specification discloses that elevation of R-loops augments the transcriptional reduction of mutant HTT by SUPT4H inactivation, suggesting the potential of targeting SUPT4H and RNase H together against Huntington’s disease (HD) (page 8).  However, other than SPT4 or SUPT4H inhibiting compounds, the applicant does not teach what other nucleotide repeat expansion drug can be use in the method
and observe a similar result.  Recent studies have shown a role for R-loops in causing TNR expansion and deletion (See Laverde et al. J. Biol. Chem. 2020, 295, 13902-13913, of record).  The applicant does not teach that any other therapy for a trinucleotide repeat expansion disease can be enhanced by administering a R-loop regulating compound and a nucleotide repeat expansion drug.
With respect to gene suppressing method using siRNA, shRNA and antisense
oligonucleotides to inhibit biological function of SPT4 or SUPT4H. the claimed invention
embraces indirectly or directly inhibiting the biological function of SPT4 or SUPT4H.  The applicant ordered siRNA (SEQ ID NOs: 1 and 2) from Dharmacon for use in their working examples (page 15).  US 2018/0064744 (of record) discloses 6-chloropurine riboside (6CR) (page 24).  6CR is a chemical reagent that inhibits the activity of SUPT4H by preventing the formation of SUPT4H/SUPT5H.  Applicant discloses 6CR, however, 6CR does not represent the genus of gene suppressing methods because it is not involved in gene suppression and has a distinct structure and function.  The applicant cites prior art for the sequences for SUPT4H and SPT4 (page 8).  Even though the applicant provides limited teaching for a gene suppressing method using SUPT4H or SUP4 antisense oligonucleotide, siRNA, and shRNA, the claimed method is considered enabled for using these oligomers.  They are enabled because at the time of the effective filing date, a skilled artisan could make and use the oligomers with a reasonable expectation of success.
However, the claimed method is broader than these oligomers because the claimed method embraces nucleotide sequences that directly or indirectly inhibit SPT4 or SUPT4H.  For example, claim 4 embraces disrupting the formation of an SPT4/SPT5 complex or SUPT4H/SUPT5H complex, this would embrace SPT4 or SUPT4H inhibiting compound embraces ribozymes, aptamers, dominant negative nucleic acids and oligomers that indirectly reduce SPT4H or SUPT4H expression in a cell.  The applicant does not teach how to make and use other species of compounds embraced by the genus.  The prior art does not teach that these compounds were well known in the prior art.  
With respect to indirectly inhibiting SPT4 or SUPT4H, the applicant does not teach what other genes are involved with SPT4 or SUPT4H or the complex.  The specification is not considered enabled for making and using a genus of compounds that inhibit the biological function of SPT4 or SUPT4H.
	Thus, in view of the reasons set forth above, it would take an undue amount of experimentation to practice the full scope of the claimed invention.

Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. 
NOTE: applicant appears to use the same arguments to address the 112 written description and enablement rejections.
In response to applicant’s argument that one of ordinary skill in the art would be able to make and/or use the invention and it is believed that the disclosure would reasonable convey to one of skill in the art that the inventor had possession of the claimed invention, the argument is not found persuasive for the reasons of record.  Other then applicant’s statement, the applicant does not appear to address the merits of the written description and enablement rejections.  The argument is also not found persuasive because other than applicant's assertion, there is no evidence of record to support applicant's assertion.  “The arguments of counsel cannot take the place of evidence in the record.” See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 8, 12-14, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rohilla et a. (ACTA Neuropathologica Communications, Auguest 2017, pages 1-22, cited on an IDS.
Rohilla et al. discloses that the 5, 6-dichloro-1-beta-ribofuranosylobenzimidazole sensitivity-inducing factor (DSIF) composes of Supt4h and Supt5h proteins in yeast aids RNA polymerase Il in transcription elongation and transcription rate (page 6).  The DSIF complex is important in traversing sequences that elicit pausing of RNA Pol Il and has been identified as a factor involved in the transcription of RNA containing large simple repeat sequences.  Transcription of repeat-containing RNA from the huntingtin and C9ORF72 genes significantly decreases when supt4h is deleted or knockdown.  Rohilla et al. teach a method to locally disrupt the interaction of expanded tandem repeat containing RNA (xtrRNA) at repeat expansion loci, such as R-loops, have been demonstrated for Fragile X syndrome (FXS) and Friederich ataxia (FRDA) using small molecules and nucleic acids (page 7).  Disrupting the interaction of Spt4 and Spt5, or modulating Spt4 function could provide a therapeutic avenue for a number of repeat expansion disorders by reducing xtrRNA expression (page 7).  Antisense oligonucleotide and small RNAs could be used in the methods (page 7).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date, to combine small molecules that disrupt the interactions of R-loops and disrupt the interaction of Spt4 and SPT5 or modulate Spt4 function, namely to arrive at the claimed invention.  Rohilla et al. makes obvious modulating expression of a gene containing expanded nucleotide repeats in a cell from a subject having FXS or FRDA comprising small molecules that can be used to disrupt the interaction of xtrRNA and R loops.  Antisense oligonucleotides can be used in the method since they can successfully target a spt4 gene and reduce spt4 function in a cell.  The functional limitations recited in claims 3, 4, and 12 would be embraced by the method steps made obvious by Rohilla because it would embrace method steps and materials recited in the claims.  One of ordinary skill in the art would have been motivated to combine the methods to control xtrRNA transcription and splicing for use in a therapeutic method to treat FXS and FRDA.  The pre-amble of claim 22 (a method of enhancing drug therapy of trinucleotide repeat expansion disease) would be embraced when a person of ordinary skill in the art is carrying out the method made obvious by Rohilla.
Therefore the invention as a whole would have been prima facie obvious to one
ordinary skill in the art at the time of the effective filing date.
Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. 
Applicant argues that the inhibiting step and modulating step in this present invention work synergistically for reduction of trinucleotide-expression genes, especially CAG-expression gens which has not been revealed in the prior art.  Mechanistically, the present application discloses for the first time that SPT4 does not affect the formation of R-loops, but R-loops can govern the inhibitor effect of STP4 inactivation on the expression of trinucleotide-expression genes.  See Examples 3 and 8 and Figure 8A.
Applicant’s arguments are acknowledged and are not found persuasive because instead of arguing the merits of the 103 rejection, the applicant asserts that the claimed invention was not taught in the prior art.  
With respect to the observation of an unexpected result (synergistic response). Applicant appears to be trying to extrapolate from the combination of 6CR and Tropolone (TRO) in flies to the claimed invention.  There is nothing of record to show that these two compounds represent the genus of compounds embraced by the method.  The 103 rejection is not based on using 6CR and TRO in flies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635